Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered December 11, 1989, convicting defendant after a jury trial of robbery in the third degree and grand larceny in the fourth degree, and sentencing him to concurrent prison terms of 2 to 6 years and 1 to 3 years, unanimously affirmed.
Defendant has not preserved his contentions that portions of the prosecutor’s summation mischaracterized the defense, argued facts not in evidence, vouched for the credibility of a witness and expressed his personal belief in defendant’s guilt (People v Ramirez, 165 AD2d 656, lv denied 77 NY 2d 881; People v Contrerra, 161 AD2d 541, lv denied 76 NY2d 854). Were we to consider these arguments in the interest of justice, we would find them to be without merit, or to constitute harmless error in view of the overwhelming evidence of defendant’s guilt. (People v Crimmins, 38 NY2d 407.) Concur— Rosenberger, J. P., Ellerin, Wallach, Kassal and Rubin, JJ.